Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10448704 and/or 11357286. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a sole structure having a plate with concave/convex portion and a midsole with upper and lower portions located above and below the plate respectively.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/231220.  Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a sole structure having a plate with concave/convex portion and a midsole with upper and lower portions located above and below the plate respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
It is noted that applicant refers to the midsole having a first portion disposed between “the first surface of the plate and the upper”, however the claims are limited to a sole structure and do not positively recite an upper as part of the invention, the claims have been interpreted as the midsole being located between the first surface of the plate and the upper surface of the sole.  It is suggested that applicant amend the claims to clarify such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoda (4561195).
     Onoda shows shows A sole structure for an article of footwear having an upper, the sole structure comprising:
a plate (2) including a first surface facing the upper and a second surface disposed on an
opposite side of the plate than the first surface and facing a ground-contacting surface of the sole
structure; and
a midsole including a first portion (portion of 1 above 2) disposed between the first surface of the plate and the upper in a forefoot region of the sole structure and having a first thickness and a second portion (portion of 1 below 2) disposed between the second surface of the plate and the ground-contacting surface of the sole structure in the forefoot region and having a second thickness, the first thickness being greater than the second thickness (see figure 4, the portions above and below shown at the number 2 in figure 4) as claimed.
     In reference to claims 2-7 and 12-17 see figures 3 and 4 which shows such, it is noted that there are “portions” of the segments of the midsole which meet the limitations of being thicker than other portions in the locations as claimed as shown in figures 3 and 4.
     In reference to claims 8, 9, 18, and 19, see column 1 lines 55-65 and figures 3 and 4.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (6389703).
Kita shows A sole structure for an article of footwear having an upper, the sole structure comprising:
a plate (4) including a first surface facing the upper and a second surface disposed on an	opposite side of the plate than the first surface and facing a ground-contacting surface of the sole structure; and
 a midsole including a first portion (3a) disposed between the first surface of the plate and the upper in a heel region of the sole structure and having a first thickness and a second portion (3b) disposed between the second surface of the plate and the ground-contacting surface of the sole structure in the heel region and having a second thickness, the first thickness being less than the second thickness (see figure 1) as claimed.
     In reference to claims 12-20 see figure 1 which shows such.

Information Disclosure Statement
It is noted that the IDS pages which are crossed out are listings of references which are properly listed on the correct forms which are considered as attached.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732